            Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED FEDERATION OF CHURCHES LLC
 d/b/a THE SATANIC TEMPLE,                                    Index No. 1:18-cv-10372

                        Plaintiff,                            COMPLAINT AND JURY
                                                              DEMAND
        -against-

 NETFLIX, INC. and
 WARNER BROS. ENTERTAINMENT INC.,

                        Defendants.


       Plaintiff, United Federation of Churches LLC d/b/a The Satanic Temple (“Plaintiff” or

“TST”), by its attorneys, D’Agostino, Levine, Landesman & Lederman, LLP, for its complaint

(the “Complaint”) against defendant, Netflix, Inc. (“Netflix”), and defendant, Warner Bros.

Entertainment Inc. (“Warner Bros.”), alleges as follows:

                                     NATURE OF THE ACTION

       1.      This is an action for copyright infringement, false designation of original, false

description; and forbidden dilution under trademark dilution under 15 USC § 1125, and Injury to

Business reputation dilution under New York General Business Law § 360-l, all arising out of

Warner Bros.’s production and Netflix’s distribution of the original Netflix television series known

as the Chilling Adventures of Sabrina (the “Sabrina Series”), and advertisements thereof, which

prominently feature, benefit from and defame TST’s unique original expression (the “TST

Baphomet with Children”) of the historic Baphomet, an androgynous goat-headed deity. Copies

of images of the TST Baphomet with Children in its original plater cast form and current bronze

casted form are annexed as Exhibits A-1 through A-4 and Exhibit B.




                                                 1
              Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 2 of 18



       2.       This case presents, among other things, a textbook example of the hornbook

explanation of copyright protection that copyright law protects unique expressions, but not the

ideas themselves. What makes this case particularly striking and significant is that it arises in the

context of Defendants who are highly sophisticated media production and distribution companies

which blatantly misappropriated Plaintiff’s unique expression of an idea even though they have a

long history of vigorously protecting their own intellectual property. For example, one of the

leading Second Circuit Court of Appeals dealing with copyright protection is Warner Bros, Inc. v.

Gay Toys, Inc., 724. F.2d 327 (1983)(involving among other things, Warner Bros.’s objections to

“General Lee” symbols on toy cars and the Dukes of Hazard movie). Copies of side by side images

of the TST Baphomet with Children and a Netflix scene featuring its copy thereof are annexed as

Exhibit C. Copies of screenshots of promotions for the Sabrina Series from YouTube and its

Instagram account are annexed as Exhibits D-1 and D-2. Exhibit D-1 is a screenshot from the

official trailer of the Sabrina Series entitled “Chilling Adventures of Sabrina | Featurette: Inside

the         World      of       Sabrina       Spellman         [HD]        |      Netflix.       See

https://www.youtube.com/watch?v=DLMULlJA0Us.

       3.       As explained more fully below, Baphomet is a historical deity which has a complex

history, having been associated with accusations of devil worship against the Knight Templar.

Baphomet historically involved a goat’s head (sometimes known as the “Sabbatic Goat”) on a

female body associated with Lilith, a figure from Jewish mysticism sometimes considered a

goddess of the night. The classic visual representation of idea of Baphomet is an image created in

or about 1856 by an occult historian Eliphas Levi (the “1856 Baphomet”), which is notable for its

use of a seated figure, with exposed large voluptuous female breasts, androgynous arms, a seeming




                                                 2
             Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 3 of 18



male lower body and a Sabbatic Goat’s head. Id. A copy of the historic Levi drawing of Baphomet

is annexed as Exhibit E.

       4.      TST’s original expression of Baphomet, i.e., the TST Baphomet with Children,

consists of several modifications from the historic expressions of the deity. Those original

modifications are: (1) the placement of human children on either side, forming a triangle where

(a) the children are male and female, respectively; (b) the children are a young male of African

descent and young girl of Anglo-Saxon descent, respectively; (c) the human children are wearing

particular clothes, with the girl wearing knee length sleeveless dress with a prominent high waisted

sash, and the boy wearing a sports coat, (d) the girl has straight shoulder length hair with exposed

ears and the boy has close cropped hair establishing African ancestry, and (2) use of an exposed

male chest, instead of exposed large voluptuous female breasts. Importantly, these original

expressions are misappropriated through use of an obvious copy which is featured prominently

throughout the Sabrina Series and the central focal point of the school in the Sabrina Series which

represents evil antagonists.

       5.      The Sabrina Series depicts the evil antagonists in conformity to the “Satanic Panic”

conspiracy theories from the 1980s. See, generally, Wikipedia “Satanic ritual abuse” (available at

https://en.wikipedia.org/wiki/Satanic_ritual_abuse) (last visited November 7, 2018).

       6.      The Sabrina Series’ evil antagonists stand in stark contrast to TST’s tenets and

beliefs. See “Tenets,” at ¶21, below. By misappropriating TST Baphomet with Children (which

is a registered copyright and famous mark of TST) to publish this false and defamatory depiction

of TST, Defendants have engaged in three classes of wrong: copyright infringement (Claim 1),

trademark violation (Claim 2), and injury to business reputation (Claim 3).




                                                 3
             Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 4 of 18



                            JURISDICTION AND VENUE

       7.     This action arises under the Copyright Act of 1976 (the “Copyright Act”), 17 U.S.C.

§§ 101 et seq., and concerns rights in an original work of authorship over which this Court has

original and exclusive subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a), as

well as the Lanham Act, 11 U.S.C. § 1125, and also pendent and ancillary claims for Injury to

Business Reputation under New York’s General Business Law § 360-l.

       8.     The Court has personal jurisdiction under New York’s CPLR § 311 over Netflix

because it is a foreign corporation registered to do business in the state of New York, and also

because it maintains offices at 245 West 17th Street, New York, NY.

       9.     The Court has personal jurisdiction under New York’s CPLR § 311 over Warner

Bros. because it is a foreign corporation registered to do business in the state of New York, and

also because it maintains offices at 1325 Avenue of the Americas, New York, NY.

       10.    Venue is proper in this district pursuant to 28 U.S.C. § 1400(a).

       11.    Prior to commencing this lawsuit, TST complied with all legal prerequisites. TST

registered the TST Baphomet with Children with the United States Copyright Office and been

granted registrations VA 2-116-092 and VA 0002124601.

                                    THE PARTIES

       12.    Plaintiff TST is a Massachusetts limited liability company, with its principal place

of business located at 64 Bridge Street, Salem, Massachusetts 01970.

       13.    Upon information and belief, Warner Bros. is, among other things, a production

company of motion pictures and television series.

       14.    Warner Bros. is the producer of the Sabrina Series.




                                               4
              Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 5 of 18



        15.     Upon information and belief, Netflix is, among other things, an internet distributor

of television series.

        16.     Netflix is the internet distributor of the Sabrina Series.

                               FACTUAL ALLEGATIONS

    A. Historic Background of Baphomet

        17.     As indicated above, Baphomet is a goat-headed, angel-winged, hermaphroditic

(having both male and female features) deity of antiquity. Baphomet represents a conciliation of

opposites. Baphomet is neither human nor beast, neither male nor female, neither angelic nor

demonic. Simultaneously, Baphomet is all of these. Baphomet historically was believed to have

a Sabbatic Goat’s head placed on the body of Lilith, a figure from Jewish mysticism sometimes

considered the goddess of the night. Baphomet was first rendered to modern form (See Exhibit E)

by Eliphas Levi, an occult historian, in 1856. See Dogme et Rituel de la Haute Magie (“Dogma

and Rituals of High Magic.”)        The Knights Templar were falsely accused of worshipping

Baphomet and that subsequently became incorporated into various occult and mystical tradition.

See, generally, Wikipedia “Baphomet” (available at https://en.wikipedia.org/wiki/Baphomet) (last

visited November 7, 2018). The 1856 Baphomet is notable for its use of exposed large voluptuous

female breasts, androgynous arms, and a seeming male lower body.

    B. The Satanic Temple

        18.     TST is an organization founded and designed to encourage benevolence and

empathy among people rejecting tyrannical authority, advocating practical and common-sense

justice, and undertaking noble pursuits guided by individual will. Foundational to TST’s belief

structure is protection of an individual’s right to make informed choices of their own free will.




                                                   5
              Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 6 of 18



       19.      TST does not promote evil and instead holds to the basic principle that undue

suffering is bad, and that which reduces suffering is good.

       20.      Satan, for TST, is a literary figure symbolic of the eternal rebel in opposition, rather

than the personalization of evil. To TST, “Satan” is the literary Satan, meant to be a rebel against

God’s authority, rather than an evil being, best exemplified by Milton and the Romantic Satanists,

from Blake to Shelley to Antole France.

       21.      TST believes in the pursuit of knowledge and freedom of will, based upon the

following seven (7) tenets.

             (a) One should strive to act with compassion and empathy towards all creatures in

                accordance with reason.

             (b) The struggle for justice is an ongoing and necessary pursuit that should prevail over

                laws and institutions.

             (c) One’s body is inviolable, subject to one’s own will alone.

             (d) The freedoms of others should be respected including the freedom to offend. To

                willfully and unjustly encroach upon the freedoms of another is to forgo one’s own.

             (e) Beliefs should conform to one’s best scientific understanding of the world.

             (f) People are fallible. If one makes a mistake, one should do one’s best to rectify it

                and resolve any harm that might have been caused.

             (g) Every tenet is a guiding principal designed to inspire nobility in action and thought.

                The spirit of compassion, wisdom and justice should always prevail over the written

                or spoken word.




                                                   6
             Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 7 of 18



       22.       TST is politically aware and has, among other things, opposed The Westboro

Baptist Church, advocated on behalf of children in public schools to abolish corporal punishment,

and has applied for equal representation where religious monuments are place on public property.

       23.       In connection with its mission, TST believes that the First Amendment of the

Constitution of the United States mandates that the United States Government treat all religions

equally.

       24.       TST’s Baphomet with Children was designed so that after a statue of the Ten

Commandments was donated to Oklahoma City by State Representative Mike Reitze, TST could

donate its own unique expression of Baphomet.

   C. The Creation of the TST Baphomet with Children

       25.       In or around 2013/2014, TST’s members and managers designed and

commissioned, at substantial cost and with great effort and attention to detail, the TST Baphomet

with Children.

       26.       Members and managers of TST initially created a sketch (the “Initial Sketch”),

showing a figure somewhat similar to the 1856 Baphomet, but which was configured in a triangular

arrangement, with a young girl of apparent Anglo-Saxon descent on the left facing Baphomet and

a young boy of apparent African descent on the right facing Baphomet. The idea was to have the

children looking reverentially at Baphomet. A copy of the initial sketch is attached as Exhibit F.

       27.       The TST Baphomet with Children was designed to be an answer to religious display

on public property and as an assertion of pluralism and equal status in an environment of religious

freedom, all key tenets of TST. See also ¶ 21(b), (d).

       28.       Each element of the TST Baphomet with Children was carefully and specifically

developed from the initial sketch with an artist, commissioned on a work-for-hire basis. Among


                                                 7
              Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 8 of 18



other things, numerous child models were considered to find a specific expression of bi-racial

childlike innocence by children of different races, looking up in reverence at Baphomet. An

affirmative decision was made to put the young boy of African descent into a sports jacket instead

of the tee-shirt in the initial sketch and to put the young girl in a sleeveless knee length dress with

a high waist sash, rather than the dress with covered shoulders and leggings in the original sketch

Additionally, Baphomet’s arms, which were originally angled down similar to the 1856 Baphomet,

were raised to be a straight and rigid right angles, with prominent muscular biceps. In the 1856

Baphomet, Baphomet’s eyes are intense and seem to imply evil; in TST Baphomet with Children,

Baphomet’s eyes are softened to imply wisdom.

       29.     TST spent countless number of hours and approximately $100,000 to develop the

actual statue which is the now-famous TST Baphomet with Children.

   D. Extensive publicity which has made the TST Baphomet with Children a famous
      symbol of TST

       30.     The public release of the TST Baphomet with Children has been subject to

extensive world-wide publicity and media coverage which has made it a famous symbol of TST.

       31.     Publicity surrounding the release of the initial drawing, the original plaster cast and

the final bronze version, include articles in Time Magazine and The New York Time, as well as

pieces on CBS, Fox News, the Colbert Show and Lisa Ling’s This is Life on CNN, among others,

as follows:

        January 6, 2014
       CBS News and Time Magazine display initial sketch
       https://www.cbsnews.com/news/group-unveils-plans-for-satan-statue-at-okla-capitol/

       http://nation.time.com/2014/01/07/satanists-unveil-statue-for-oklahoma-capitol/

        May 1, 2014
       TST releases the first images of the plaster Baphomet still under construction in a piece for
       Vice Magazine

                                                  8
     Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 9 of 18



https://www.vice.com/en_us/article/xd5gjd/heres-the-first-look-at-the-new-satanic-
monument-being-built-for-oklahomas-statehouse

 May 6, 2014
Colbert Report
http://www.cc.com/video-clips/zekn1k/the-colbert-report-satanic-monument-for-the-
oklahoma-state-house

https://www.huffingtonpost.com/2014/05/07/stephen-colbert-war-on-religion-
america_n_5282574.html

 July 10, 2015
NY Times publishes image of plaster Baphomet (not the first to do so, but a major outlet)
https://www.nytimes.com/2015/07/11/us/a-mischievious-thorn-in-the-side-of-
conservative-christianity.html?login=email&auth=login-email

 July 2015
Fox News Video on Detroit unveiling of bronze statue
https://www.dailymotion.com/video/x30r201

 Sept 6, 2015
RT displays plaster Baphomet
https://www.rt.com/usa/314775-arkansas-capitol-satanic-temple/

 November 30, 2015
Lisa Ling, This is Life on CNN (during prime time on Sundays)
https://www.cnn.com/videos/tv/2015/11/30/satanic-temple-lisa-ling-orig.cnn

 November 13, 2015
Raw Story - Plaster Baphomet
https://www.rawstory.com/2015/11/christians-unwittingly-allowed-satanists-to-ambush-
missouris-anti-abortion-laws-heres-how/

 August 17, 2016
Arkansas Times - Plaster Baphomet
https://www.arktimes.com/arkansas/the-devil-is-in-the-details-at-the-arkansas-state-
capitol/Content?oid=4538981

 November 2, 2016
Boston College student paper - Bronze Baphomet
http://bcheights.com/2016/11/02/reassessing-world-satanic-temple/

 January 25, 2017
Arkansas Times - Plaster Baphomet




                                        9
              Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 10 of 18



        https://www.arktimes.com/ArkansasBlog/archives/2017/01/25/site-plan-approved-for-
        satanic-temple-monument-public-comment-legislative-approval-hurdles-yet-to-be-
        cleared

         May 2017
        Heavy - Plaster Baphomet
        Heavyhttps://heavy.com/news/2017/05/satanic-temple-monument-statue-salem-tenents-
        baphomet-abortion/

         June 28, 2017
        Haute Macabre - Bronze Baphomet
        http://hautemacabre.com/2017/06/never-let-your-activism-be-artless-an-interview-with-
        lucien-greaves-of-the-satanic-temple/

        32.     A YouTube video shows the TST Baphomet with Children as a unique work of art.

(See https://www.youtube.com/watch?v=NrnW6-pjQa0).

        33.     In 2015, coinciding with announcement of TST’s intention to donate the TST

Baphomet with Children to Oklahoma to be placed alongside the Ten Commandments, the

Oklahoma Supreme Court overturned the statutory framework which permitted the Oklahoma Ten

Commandments monument. See Prescott v. Okla. Capitol Pres. Comm'n, 2015 OK 54, 373 P.3d

1032.

        34.     Following that, TST Baphomet with Children was repurposed to be paired with a

then-proposed Ten Commandments monument in Arkansas. Litigation in Arkansas is ongoing.

See Cave v. Martin, (4:18-cv-00342) (E.D. Ark.).

        35.     TST’s website, at all relevant times, explained that TST’s Baphomet with Children

was a unique expression, noting that TST Baphomet with Children has a “male chest” and picturing

Baphomet with two children, a small boy and small girl, looking up at the Sabbatical Goat head of

the statute. TST’s website further explains that the TST Baphomet with Children is on display in

an art gallery and is being offered to other states where a religious statute appears on publicly-

owned land. TST’s website explains the relationship of the TST Baphomet with Children to the


                                               10
             Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 11 of 18



First Amendment mission of TST to ensure that government treats all religions equally. A copy

of the Baphomet page of TST’s website is attached as Exhibit G.

       36.     Partly due to the extensive broadcasted depictions of TST Baphomet with Children,

both bronze-cast and plaster-cast, as well as the efforts of TST to publicize its mission in

connection with the TST Baphomet with Children, this statue has become a famous mark which

is inextricably linked with TST.

E.     The Sabrina Series

       37.     The Sabrina Series is a fictional television series based upon issues of magic and

mischief colliding as a half-human, half-witch teenager named Sabrina navigates between two

worlds: mortal teen life and her family legacy, the Church of the Night.

       38.     This series was produced by Warner Bros. and distributed by Netflix. The Sabrina

Series was released to the public on October 26, 2018.

       39.     Shortly prior to airing, featurettes and advertisements were circulated on public

media, such as YouTube and Instagram. Upon information and belief, these advertisements

included the misappropriated TST Baphomet with Children, such as the image on Exhibits D-1

and D-2.

       40.     Defendants misappropriated the TST Baphomet Children in ways implying that the

monument stands for evil. Among other morally repugnant actions, the Sabrina Series’ evil

antagonists engage in cannibalism and forced-worship of a patriarchal deity.

       41.     The TST Baphomet with Children appears in at least 4 of the 10 episodes of the

Sabrina Series, and numerous scenes.

       42.     Defendants feature the TST Baphomet with Children as a central figure for the

antagonists. In Episode 2 of the Sabrina Series, TST Baphomet with Children is unveiled as a


                                               11
              Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 12 of 18



foreboding figure and the focal point of the Witches Academy. In the final scene of the series at

the end of Episode 10, the main character walks in front of TST Baphomet with Children, rendering

it a key element of the season finale.

        43.     Comparison of the parties’ statues, as show in Exhibit C, demonstrates that the

unique elements of TST’s expression of the idea of Baphomet, and particularly the use of a male

chest rather than voluptuous large female breasts, and the configuration with a small boy and small

girl looking at the Sabbatic Goat head of the statue, were unquestionably copied by Defendants.

The similarities are no coincidence. Also, compare Exhibit A-1 with Exhibit D-1.

        44.     By notice dated October 26, 2018, Defendants were notified of copyright violations

inherent in Netflix’s use of the TST Baphomet with Children. Defendants have not responded.

        45.     Defendants brazenly ignored TST’s demands, thereby forcing TST to file suit to

protect its intellectual property rights.

        46.     Defendants’ unauthorized reproduction and distribution of the Sabrina Series and

advertising thereof has harmed and, if not permanently enjoined, will continue to harm the

commercial value of TST’s copyrighted work and the rights of ownership and control which TST

enjoys in the TST Baphomet with Children.

        47.     TST seeks, among other things, a permanent injunction barring Defendants from

reproducing and distributing the Sabrina Series utilizing images of the TST Baphomet with

Children, and TST submits that absent the relief requested herein, Defendants will continue to

willfully infringe TST’s copyright, trademark and common law rights.

    F. Defendants’ cavalier disregard to TST’s property rights

        48.     TST’s objection to the Sabrina Series’ blatant misappropriation of the TST

Baphomet with Children was, among other places, reported in VICE, a news media organization,


                                                12
             Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 13 of 18



on October 29, 2018. See https://broadly.vice.com/en_us/article/zm9pe3/satanic-temple-claims-

netflixs-sabrina-illegally-copied-baphomet-statue (Last visited November 7, 2018). There, Lisa

Soper (the production designer for the Sabrina Series) spoke about the statue and falsely stated, “I

think that's kind of a coincidence.” Going further, “When you look at Baphomet, there's really

only a couple of statues of him—which, they have their statue, and we’ve got our statue in the

show.” “If you look at Goya paintings, if you look at a lot of the tarot cards, or the Alistair Crawley

iterations of him—because there’s hundreds and hundreds of iterations of him, he’s always seen

with his people around him and it’s more of like a father figure kind of thing. So depicting his

children with him, that kind of stuff, and those kinds of elements are all kind of the same.” Soper

further said: “But it’s no different from, in my opinion anyhow... from any other of the mass

amounts of iterations of him that have been around.”

       49.     The above is demonstrably false. Upon information and belief, Baphomet has never

been depicted with two children gazing reverentially at the Sabbatic Goat head. Likewise, upon

information and belief, Baphomet, prior to TST’s Baphomet with Children depictions generally

include large exposed large voluptuous female breasts, not a male chest. The female breasts are a

central feature of the traditional depiction of Baphomet, the hermaphroditic deity.

       50.     Ms. Soper’s statement is a bold lie. That lie was designed to further damage TST

and promote the Sabrina Series at the expense of TST and its business reputation.

                                  FIRST CLAIM FOR RELIEF
                                    (Copyright Infringement)

       51.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 50 above as if fully set forth herein.

       52.     The TST Baphomet with Children is an original work of authorship and is

copyrightable under the laws of the United States.

                                                  13
              Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 14 of 18



        53.     TST is the holder of US Copyright registrations VA 2-116-0092 and VA

002124601 for the TST Baphomet with Children.

        54.     The TST Baphomet with Children is the, “most politically charged sculpture of our

time.” See Exhibit G. See also https://salemartgallery.com/baphomet/. This puts the public,

specifically Defendants, on reasonable notice of intellectual property issues and that the TST

Baphomet with Children is a unique work of art that should not be misappropriated as a symbol of

evil.

        55.     Plaintiff has not assigned, licensed, or otherwise transferred any of its exclusive

rights to Defendants or made them available for public use.

        56.     Defendants are unlawfully reproducing, distributing, and selling copies of the

Sabrina Series, including advertisements thereof which include unauthorized use of the TST

Baphomet with Children, without authorization. This violates Plaintiff’s exclusive intellectual

property rights.

        57.     Defendants are aware that they do not have permission to reproduce, distribute, or

sell copies of television series featuring of the TST Baphomet with Children.

        58.     By failing or refusing to take down the misappropriated imagery, Defendants are

willfully infringing upon Plaintiff’s copyright.

        59.        Based upon the foregoing, Plaintiff is entitled to a judgment against Defendants in

an amount to be determined at trial, but believed to be no less than $50,000,000.00, together with

injunctive relief.




                                                   14
              Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 15 of 18



                                SECOND CLAIM FOR RELIEF
                         (False designation of original, false description;
              and forbidden dilution under trademark dilution under 15 USC 1125)

        60.      Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 59 above as if fully set forth herein

        61.      The TST Baphomet with Children is a symbol of TST.

        62.      The TST Baphomet with Children is a famous mark, within the meaning of 15 USC

§ 1125 (c).

        63.      Defendants have used the TST Baphomet with Children in ways that falsely

designate its origin and are misleading and false to the extent that the Sabrina Series indicates,

impliedly and expressly, that the TST Baphomet with Children is a symbol of evil, associated with

forced-devil worship, cannibalism, and murder.

        64.      Among other things, TST designed and commissioned the TST Baphomet with

Children to be a central part of its efforts to promote First Amendment values of separation of

church and state and equal protection. Defendants’ prominent use of this symbol as the central

focal point of the school associated with evil, cannibalism and murder blurs and tarnishes the TST

Baphomet with Children as a mark of TST.

        65.      Defendants have used the TST Baphomet with Children in ways that causes caution

by blurring or diluting by tarnishment as a symbol of TST.

        66.      Defendants’ use of the TST Baphomet with Children has injured and continues to

injure Plaintiff.

        67.      Based upon the foregoing, Plaintiff is entitled to a judgment against Defendants in

an amount to be determined at trial, but believed to be no less than $50,000,000.00, together with

injunctive relief.


                                                 15
              Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 16 of 18



                              THIRD CLAIM FOR RELIEF
  (Injury to Business reputation dilution under New York General Business Law § 360-l)

        68.         Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 67 above as if fully set forth herein.

        69.     Defendants have used images of the TST Baphomet with Children in a way that

injures the business reputation of TST and dilutes the distinctive quality of the TST Baphomet

with Children as a mark of TST in violation of New York’s General Business Law Section 360-l.

        70.     Among other things, TST designed and commissioned the TST Baphomet with

Children to be a central part of its efforts to promote First Amendment values of separation of

church and state. Defendants’ prominent use of it as the central focal point of the school associated

with evil, cannibalism and possibly murder is injurious to TST’s business.

        71.     Defendants’ use of the TST Baphomet with Children has injured and continues to

injure Plaintiff.

        72.     Based upon the foregoing, Plaintiff is entitled to a judgment against Defendants in

an amount to be determined at trial, but believed to be no less than $50,000,000.00, together with

injunctive relief.




                                                    16
            Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 17 of 18



                                       DEMAND FOR RELIEF

        WHEREFORE, Plaintiff demands the following relief:

                (a)     An order declaring that Defendants are liable for infringement of TST’s

copyright in and to the TST Baphomet with Children;

                (b)     An order declaring that Defendants have willfully infringed Plaintiff’s

copyright in and to the TST Baphomet with Children;

                (c)     An order pursuant to 17 U.S.C. § 504, awarding Plaintiff monetary damages

for copyright infringement, in an amount to be established at trial but believed to exceed

$50,000,000.00 consisting of: (i) actual damages, in an amount to be determined at trial, along

with disgorgement of all of Netflix’s profits attributable to sales of the Sabina Series; or, (ii) in the

alternative, statutory damages, in an amount to be determined at trial, arising from Defendants’

willful copyright infringement;

                (d)     An order enjoining Defendants from any future reproduction or distribution

of the Sabrina Series with the TST Baphomet with Children and requiring Defendants to digitally

remove the TST Baphomet with Children from all future distributions of the Sabrina Series and to

cease and desist all marketing of the Sabrina Series which uses the images of the TST Baphomet

with Children and to deliver the TST Baphomet with Children to the Plaintiff;

                (e)     An order pursuant to 17 U.S.C. § 505, awarding Plaintiff the recovery of

attorneys’ fees, interest and costs;

                (f)     An order declaring that Defendants are liable for false designation of

original, false description and forbidden dilution under trademark dilution under 15 USC § 1125;




                                                   17
             Case 1:18-cv-10372 Document 1 Filed 11/08/18 Page 18 of 18



                (g)      An order pursuant to 15 U.S.C. 1125, awarding Plaintiff monetary damages

in an amount to be established at trial but believed to exceed $50,000,000.00 and an injunction for

false designation of original, false description and forbidden dilution under trademark dilution;

                (h)      An order pursuant to New York General Business Law § 360-l declaring

that Defendants are liable for injury to business reputation and dilution of a mark;

                (i)      An order pursuant to New York General Business Law § 360-l, awarding

Plaintiff monetary damages in an amount to be established at trial but believed to exceed

$50,000,000.00 and an injunction for liable for injury to business reputation and dilution of a mark;

                (j)      Reimbursement of attorneys’ fees, costs and disbursements.

                (k)      Such other and further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiff demands trial by

jury in this action of all issues so triable.

Dated: November 8, 2018
                                                D’Agostino, Levine, Landesman &
                                                Lederman, LLP

                                                By: ________/s/__________________
                                                Bruce H. Lederman, Esq.
                                                Attorneys for the Plaintiff
                                                345 Seventh Ave., 23rd Floor
                                                New York, New York 10001
                                                Tel: (212) 564-9800
                                                Fax: (212) 564-9802




                                                    18
